Order entered May 16, 2022




                                         In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-21-01041-CV

                  ENGLISH LAW GROUP, PLLC, Appellant

                                          V.

 MEDINET INVESTMENTS, LLC AND MICHAEL BINGHAM, Appellees

               On Appeal from the 116th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-16-07743

                                     ORDER

      Before the Court is appellees’ May 12, 2022 unopposed second motion for

extension of time to file their brief. We GRANT the motion and ORDER the

brief be filed no later than June 14, 2022. Appellees are cautioned that further

extension requests will be disfavored.


                                               /s/   ROBERT D. BURNS, III
                                                     CHIEF JUSTICE